

115 HR 5522 IH: Joint Electromagnetic Spectrum Operations Readiness Act of 2018 
U.S. House of Representatives
2018-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5522IN THE HOUSE OF REPRESENTATIVESApril 16, 2018Mr. Bacon (for himself, Mr. Austin Scott of Georgia, Mr. Panetta, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out certain activities to ensure the readiness of the
			 Department of Defense with respect to joint electromagnetic spectrum
			 operations.
	
 1.Short titleThis Act may be cited as the Joint Electromagnetic Spectrum Operations Readiness Act of 2018 . 2.FindingsCongress finds the following:
 (1)Dominance of the electromagnetic spectrum is central to the success of the National Defense Strategy.
 (2)The efforts of the Department of Defense to restore its capability to dominate the electromagnetic spectrum against peer competitors must be accelerated.
 (3)Despite renewed interest by the Department of Defense and the military services in electronic warfare modernization, the efforts of the Department lack joint coherence and the unified governance framework necessary to optimize and speed research, procurement, sustainment, force development, and joint interoperability.
 3.Joint campaign modeling capabilityThe Secretary of Defense shall develop and implement a capability to conduct joint campaign modeling for joint electromagnetic spectrum operations. The capability shall be used—
 (1)to assess the overall effectiveness of such operations; (2)to assess the capability requirements and force sufficiency requirements for such operations;
 (3)to assess the requirements and resources necessary for electromagnetic battle management to effectively command and control military capabilities required for the conduct of such operations;
 (4)to assess the requirements and resources necessary to provide coordinated assessment and fusion of electromagnetic spectrum data and information to the joint force required in order to command and control such operations;
 (5)to inform future budget requests of the Department of Defense relating to such operations; and (6)to inform joint adaptive planning activities for such operations.
 4.Assessment of capabilities and capacityThe Secretary of Defense shall conduct an assessment of required joint electromagnetic spectrum operations capabilities and capacity based on a review of all level 3 and level 4 contingency plans (as such plans are described in Joint Publication 5–0 of the Joint Chiefs of Staff, titled Joint Planning and dated June 16, 2017).
		5.Interim report
 (a)In generalNot later than January 31, 2019, the Secretary of Defense shall submit to the congressional defense committees a report on the readiness of the Department of Defense with respect to joint electromagnetic spectrum operations.
 (b)Report describedThe report required under subsection (a) shall include— (1)recommendations regarding the amount of funding required to develop and implement the joint campaign modeling capability under section 3;
 (2)a copy of the capabilities and capacity assessment conducted under section 4; (3)an assessment of the efficacy of existing Department of Defense ranges for experimentation, testing, and training of electromagnetic warfare capabilities, including recommendations regarding the amount of funds required to improve threat simulators, instrumentation and data collection, and overall training utility to the extent necessary to achieve readiness in joint electromagnetic spectrum operations;
 (4)the number of personnel assigned to joint electromagnetic spectrum operations mission activities, including officers, enlisted members, and civilian personnel, set forth separately by career field designator and rank for each military service, combatant command, and defense agency;
 (5)a comparison of commissioned officer promotion rates among the personnel described in paragraph (4), by grade, compared to the average promotion rates for commissioned officers, by grade, in each military service, over the five most recent promotion cycles completed before the date on which the report is submitted;
 (6)a description of— (A)the progress of the Department in establishing and operationalizing joint electromagnetic spectrum operations cells at critical combatant command and joint task force locations; and
 (B)the resources needed to establish a network to connect an electromagnetic battle management system to multiple sensor and intelligence data feeds to implement electronic warfare battle management for networked electronic warfare and dynamic reprogramming with automated near real-time capabilities; and
 (7)an assessment of organizations, human capital, and other resources dedicated to the development and management of joint electromagnetic spectrum operations policy, doctrine, concepts, requirements, capabilities, and activities, which shall include—
 (A)a review of the mission, alignment, effectiveness and resource efficiency of existing joint organizations with responsibility for such operations such as the the Joint Electronic Warfare Center, the Joint Electromagnetic Preparedness for Advanced Combat, the Joint Spectrum Center, the Joint Navigation Warfare Center, and the Electromagnetic Space Analysis Center;
 (B)a review of the offices within the Joint Staff and the Office of the Secretary of Defense with primary responsibility for joint electromagnetic spectrum policy and operations; and
 (C)recommendations for organizational changes to enhance coordination, effectiveness, and resource efficiency with respect to joint electromagnetic spectrum policy and operations across the Department of Defense.
					6.Annual reports
 (a)In generalTogether with budget of the President submitted to Congress under section 1105(a) of title 31, United States Code, for each of fiscal years 2020 through 2024, the Secretary of Defense shall submit to the congressional defense committees—
 (1)an assessment of the readiness and modernization efforts of the Department of Defense with respect to joint electromagnetic spectrum operations; and
 (2)a description of, and justification for, all funding requests relating to joint electromagnetic spectrum operations, including any funding requests for programs, activities, and personnel associated with such operations.
 (b)FormEach report under subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 7.DefinitionsIn this Act: (1)The term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.
 (2)The term electromagnetic battle management means the dynamic monitoring, assessing, planning, and directing of joint electromagnetic spectrum operations in support of a military commander’s scheme of maneuver.
 (3)The term joint electromagnetic spectrum operations means those activities consisting of electronic warfare and joint electromagnetic spectrum management operations used to exploit, attack, protect, and manage the electromagnetic operational environment to achieve a military commander’s objectives.
			